DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Status of Claims
Claims 1-17 are pending.  Claim 12, previously withdrawn as being drawn to a non-elected species, is examined herein.  Claims 1-17 are examined as to all species. 

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn
Claim Rejections - 35 USC § 103
In light of Applicants common ownership statement, the rejection of claims 1-11 and 13-17 under 35 U.S.C. 103 as being unpatentable over Portal et al. US 2016/0317423 (12/17/2013)(12/18/2018 IDS) in view of Daubersies et al US 2017/0360657 (12/18/2014) is withdrawn.         

Double Patenting
In light of Applicants common ownership statement that Daubersies et al is not available prior art, the rejection of claims 1-11 and 13-17 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of US Patent No. 10,576,025 in view of Portal et al. US 2016/0317423 (12/17/2013) and Daubersies et al US 2017/0360657 (12/18/2014) is withdrawn.        



New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of US Patent No. 10,576,025 in view of Portal et al. US 2016/0317423 (12/17/2013).  
 Although the claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a method for the elongation or densification of fibers on a keratin material using a composition comprising a volatile hydrocarbon oil, particles of a C1-C4 methacrylate polymer that is surface stabilized with a statistical copolymer of isobornyl (meth)acrylate/ and of C1-C4 alkyl (meth)acrylate present in an isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 4.        
Claim 18 of U.S. Patent No. 10,576,025 is directed to a method for making up or for caring for keratin materials comprising applying a composition comprising a volatile hydrocarbon oil, particles of a C1-C4 methacrylate polymer that is surface stabilized with a statistical copolymer of isobornyl (meth)acrylate/ and of C1-C4 alkyl (meth)acrylate present in an isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 4. 
The method claimed in U.S. Patent No. 10,576,025 differs from the method of the instant claims in that it is a method of for making up or for caring for keratin materials comprising applying a composition to keratin.  The method claimed in U.S. Patent No. 10,576,025 also recites but does not provide a reason for selecting the elected species of methyl acrylate /ethyl acrylate/acrylic acid copolymers as the polymer of the particles, statistical copolymers of isobornyl acrylate/methyl acrylate as the stabilizer, and indene hydrocarbon-based resins as the hydrophobic film-forming polymer.  These deficiencies are made up for with the teachings of Portal.     
The teachings of Portal are described supra.  It would be prima facie obvious for one of ordinary skill in the art It would be prima facie obvious for a person of ordinary skill in the art at the time of the invention following the method claimed in US Patent 10,576,025 to select the statistical copolymer of isobornyl acrylate/methyl acrylate to stabilize the methyl acrylate/ethyl acrylate/acrylic acid copolymer particles and to have from 10% to 50% by weight of polymerized isobornyl (meth)acrylate and from 50% to 90% by weight of polymerized C1-C4 alkyl (meth)acrylate in a hydrocarbon solvent with less than 2% water in order to have a polymer dispersion that is stable, especially after storage for seven days at room temperature (25° C.) as taught by Portal.

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 22 of US Patent No. 9,918,925 in view of Portal et al. US 2016/0317423 (12/17/2013).          
Although the claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a method for the elongation or densification of fibers on a keratin material using a composition comprising a volatile hydrocarbon oil, particles of a C1-C4 methacrylate polymer that is surface stabilized with a statistical copolymer of isobornyl (meth)acrylate/ and of C1-C4 alkyl (meth)acrylate present in an isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 4.        
Claim 22 of U.S. Patent No. 9,918,925 is directed to a method for making up or for caring for keratin materials comprising applying a composition comprising a volatile hydrocarbon oil, particles of a C1-C4 methacrylate polymer that is surface stabilized with a statistical copolymer of isobornyl (meth)acrylate/ and of C1-C4 alkyl (meth)acrylate present in an isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 4. 
The method claimed in U.S. Patent No. 9,918,925 differs from the method of the instant claims in that it is a method of for making up or for caring for keratin materials comprising applying a composition to keratin.  The method claimed in U.S. Patent No. 9,918,925 also recites but does not provide a reason for selecting the elected species of methyl acrylate /ethyl acrylate/acrylic acid copolymers as the polymer of the particles, statistical copolymers of isobornyl acrylate/methyl acrylate as the stabilizer, and indene hydrocarbon-based resins as the hydrophobic film-forming polymer.  These deficiencies are made up for with the teachings of Portal.     
The teachings of Portal are described supra.  It would be prima facie obvious for one of ordinary skill in the art It would be prima facie obvious for a person of ordinary skill in the art at the time of the invention following the method claimed in US Patent 9,918,925 to select the statistical copolymer of isobornyl acrylate/methyl acrylate to stabilize the methyl acrylate/ethyl acrylate/acrylic acid copolymer particles and to have from 10% to 50% by weight of polymerized isobornyl (meth)acrylate and from 50% to 90% by weight of polymerized C1-C4 alkyl (meth)acrylate in a hydrocarbon solvent with less than 2% water in order to have a polymer dispersion that is stable, especially after storage for seven days at room temperature (25° C.) as taught by Portal.


Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 22 of US Patent No. 9,943,475 in view of Portal et al. US 2016/0317423 (12/17/2013).          
Although the claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a method for the elongation or densification of fibers on a keratin material using a composition comprising a volatile hydrocarbon oil, particles of a C1-C4 methacrylate polymer that is surface stabilized with a statistical copolymer of isobornyl (meth)acrylate/ and of C1-C4 alkyl (meth)acrylate present in an isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 4.        
Claim 22 of U.S. Patent No. 9,943,475 is directed to a method for making up or for caring for keratin materials comprising applying a composition comprising a volatile hydrocarbon oil, particles of a C1-C4 methacrylate polymer that is surface stabilized with a statistical copolymer of isobornyl (meth)acrylate/ and of C1-C4 alkyl (meth)acrylate present in an isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 4. 
The method claimed in U.S. Patent No. 9,943,475 differs from the method of the instant claims in that it is a method of for making up or for caring for keratin materials comprising applying a composition to keratin.  The method claimed in U.S. Patent No. 9,943,475 also recites but does not provide a reason for selecting the elected species of methyl acrylate /ethyl acrylate/acrylic acid copolymers as the polymer of the particles, statistical copolymers of isobornyl acrylate/methyl acrylate as the stabilizer, and indene hydrocarbon-based resins as the hydrophobic film-forming polymer.  These deficiencies are made up for with the teachings of Portal.     
The teachings of Portal are described supra.  It would be prima facie obvious for one of ordinary skill in the art It would be prima facie obvious for a person of ordinary skill in the art at the time of the invention following the method claimed in US Patent 9,943,475 to select the statistical copolymer of isobornyl acrylate/methyl acrylate to stabilize the methyl acrylate/ethyl acrylate/acrylic acid copolymer particles and to have from 10% to 50% by weight of polymerized isobornyl (meth)acrylate and from 50% to 90% by weight of polymerized C1-C4 alkyl (meth)acrylate in a hydrocarbon solvent with less than 2% water in order to have a polymer dispersion that is stable, especially after storage for seven days at room temperature (25° C.) as taught by Portal.

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of US Patent No. 10,071,046 in view of Portal et al. US 2016/0317423 (12/17/2013).          
Although the claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a method for the elongation or densification of fibers on a keratin material using a composition comprising a volatile hydrocarbon oil, particles of a C1-C4 methacrylate polymer that is surface stabilized with a statistical copolymer of isobornyl (meth)acrylate/ and of C1-C4 alkyl (meth)acrylate present in an isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 4.        
Claim 14 of U.S. Patent No. 10,071,046 is directed to a non-therapeutic cosmetic method for treating keratin materials comprising the application of a composition comprising an apolar hydrocarbon oil, particles of a C1-C4 methacrylate polymer that is surface stabilized with a statistical copolymer of isobornyl (meth)acrylate/ and of C1-C4 alkyl (meth)acrylate present in an isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 4. 
The method claimed in U.S. Patent No. 10,071,046 differs from the method of the instant claims in that it is a method of for making up or for caring for keratin materials comprising applying a composition to keratin.  The method claimed in U.S. Patent No. 10,071,046 also recites but does not provide a reason for selecting the elected species of methyl acrylate /ethyl acrylate/acrylic acid copolymers as the polymer of the particles, statistical copolymers of isobornyl acrylate/methyl acrylate as the stabilizer, and indene hydrocarbon-based resins as the hydrophobic film-forming polymer.  These deficiencies are made up for with the teachings of Portal.     
The teachings of Portal are described supra.  It would be prima facie obvious for a person of ordinary skill in the art at the time of the invention following the method claimed in US Patent 10,071,046 to select the statistical copolymer of isobornyl acrylate/methyl acrylate to stabilize the methyl acrylate/ethyl acrylate/acrylic acid copolymer particles and to have from 10% to 50% by weight of polymerized isobornyl (meth)acrylate and from 50% to 90% by weight of polymerized C1-C4 alkyl (meth)acrylate in a hydrocarbon solvent with less than 2% water in order to have a polymer dispersion that is stable, especially after storage for seven days at room temperature (25° C.) as taught by Portal.

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of US Patent No. 10,219,991 in view of Portal et al. US 2016/0317423 (12/17/2013).          
Although the claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a method for the elongation or densification of fibers on a keratin material using a composition comprising a volatile hydrocarbon oil, particles of a C1-C4 methacrylate polymer that is surface stabilized with a statistical copolymer of isobornyl (meth)acrylate/ and of C1-C4 alkyl (meth)acrylate present in an isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 4.        
Claim 19 of U.S. Patent No. 10,219,991 is directed to a non-therapeutic cosmetic method for treating keratin materials comprising the application of a composition comprising at least one hydrocarbon oil, particles of a C1-C4 methacrylate polymer that is surface stabilized with a statistical copolymer of isobornyl (meth)acrylate/ and of C1-C4 alkyl (meth)acrylate present in an isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 4. 
The method claimed in U.S. Patent No. 10,219,991 differs from the method of the instant claims in that it is a method of for making up or for caring for keratin materials comprising applying a composition to keratin.  The method claimed in U.S. Patent No. 10,219,991 also recites but does not provide a reason for selecting the elected species of methyl acrylate /ethyl acrylate/acrylic acid copolymers as the polymer of the particles, statistical copolymers of isobornyl acrylate/methyl acrylate as the stabilizer, and indene hydrocarbon-based resins as the hydrophobic film-forming polymer.  These deficiencies are made up for with the teachings of Portal.     
The teachings of Portal are described supra.  It would be prima facie obvious for a person of ordinary skill in the art at the time of the invention following the method claimed in US Patent 10,219,991 to select the statistical copolymer of isobornyl acrylate/methyl acrylate to stabilize the methyl acrylate/ethyl acrylate/acrylic acid copolymer particles and to have from 10% to 50% by weight of polymerized isobornyl (meth)acrylate and from 50% to 90% by weight of polymerized C1-C4 alkyl (meth)acrylate in a hydrocarbon solvent with less than 2% water in order to have a polymer dispersion that is stable, especially after storage for seven days at room temperature (25° C.) as taught by Portal.

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of US Patent No. 10,617,625 in view of Portal et al. US 2016/0317423 (12/17/2013).          
Although the claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a method for the elongation or densification of fibers on a keratin material using a composition comprising a volatile hydrocarbon oil, particles of a C1-C4 methacrylate polymer that is surface stabilized with a statistical copolymer of isobornyl (meth)acrylate/ and of C1-C4 alkyl (meth)acrylate present in an isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 4.        
Claim 18 of U.S. Patent No. 10,617,625 is directed to a non-therapeutic cosmetic method for treating keratin materials comprising the application of a composition comprising a hydrocarbon oil, particles of a C1-C4 methacrylate polymer that is surface stabilized with a statistical copolymer of isobornyl (meth)acrylate/ and of C1-C4 alkyl (meth)acrylate present in an isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 4. 
The method claimed in U.S. Patent No. 10,617,625 differs from the method of the instant claims in that it is a method of for making up or for caring for keratin materials comprising applying a composition to keratin.  The method claimed in U.S. Patent No. 10,617,625 also recites but does not provide a reason for selecting the elected species of methyl acrylate /ethyl acrylate/acrylic acid copolymers as the polymer of the particles, statistical copolymers of isobornyl acrylate/methyl acrylate as the stabilizer, and indene hydrocarbon-based resins as the hydrophobic film-forming polymer.  These deficiencies are made up for with the teachings of Portal.     
The teachings of Portal are described supra.  It would be prima facie obvious for a person of ordinary skill in the art at the time of the invention following the method claimed in US Patent 10,617,625 to select the statistical copolymer of isobornyl acrylate/methyl acrylate to stabilize the methyl acrylate/ethyl acrylate/acrylic acid copolymer particles and to have from 10% to 50% by weight of polymerized isobornyl (meth)acrylate and from 50% to 90% by weight of polymerized C1-C4 alkyl (meth)acrylate in a hydrocarbon solvent with less than 2% water in order to have a polymer dispersion that is stable, especially after storage for seven days at room temperature (25° C.) as taught by Portal.

Response to Arguments
Applicants’ arguments of July 22, 2022 have been fully considered and are found to be mostly persuasive.  
Applicants note the publication date of Daubersies is June 23, 2016 which is the same as the effective filing date of the present application.  Therefore Daubersies is only available under 35 USC 102(a)(2) and the following statement of common ownership under 35 USC102(b)(2)(C) is believed to remove Daubersies as a reference over the above-identified application.   
Applicants argue that Portal relates to dispersions of stabilized polymer particles and cosmetic compositions containing the same.  Applicants assert that the Portal composition differs from the method of the instant invention because the method of the invention pertains to the application of an adhesive cosmetic composition to the fibers and to the keratin material whereas Portal’s composition yields a film that has good gloss and that is non-tacky.
Applicants reiterates these arguments with respect to the obviousness double patenting rejection.  Specifically, Daubersies is no longer available as a reference in light of the common ownership statement. 
Applicants’ arguments have been reviewed and are found to be mostly persuasive. In light of the statement of common ownership, the Examiner agrees that the Daubersies reference is no longer available as prior art.  The obviousness rejections are withdrawn above.  
Applicants argument that Portal relates to dispersions of stabilized polymer particles and cosmetic compositions containing the same, so it is too different to be applicable prior art because it is non-tacky while the instant claimed invention is adhesive is not found to be persuasive.  This difference does not mean that it cannot be applied as prior art to the instantly claimed invention.  Please see the new obviousness-type double patenting rejections above employing this reference. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619